     Case 1:21-cv-00323-DAD-SKO Document 10 Filed 04/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH BUFORD POLLARD, III,                      No. 1:21-cv-00323-DAD-SKO (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
14   JANEY YELLEN, Secretary of U.S.                   PETITION FOR WRIT OF HABEAS
     Treasury,                                         CORPUS, AND DECLINING TO ISSUE
15                                                     CERTIFICATE OF APPEALABILITY
                        Respondent.
16                                                     (Doc. Nos. 1, 7)
17

18          Petitioner Kenneth Buford Pollard, III is a state prisoner proceeding pro se and in forma

19   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On March 10, 2021, the assigned magistrate judge screened petitioner’s petition and

23   issued findings and recommendations recommending that the pending petition for federal habeas

24   relief be dismissed because petitioner has failed to state a cognizable claim for federal habeas

25   relief. (Doc. No. 7.) In particular, the findings and recommendations concluded that petitioner

26   does not challenge the fact or duration of his confinement; rather, petitioner claims that the

27   government has wrongly denied him social security benefits and failed to provide him with the

28   stimulus payment to which he is allegedly entitled to in light of the COVID-19 pandemic. (Id. at
                                                       1
     Case 1:21-cv-00323-DAD-SKO Document 10 Filed 04/06/21 Page 2 of 3


 1   2.) Accordingly, the magistrate judge recommended summarily dismissing the petition. (Id. at

 2   3.) The pending findings and recommendations were served on petitioner with notice that any

 3   objections thereto were to be filed within twenty-one (21) days of the service. (Id.) On March

 4   19, 2021, petitioner timely filed objections to the pending findings and recommendations. (Doc.

 5   No. 9.)

 6             In his objections, petitioner reasserts that he is entitled to stimulus payments and claims

 7   that “under habeas corpus, it is required by law for IRS to mail” him such stimulus payments.

 8   (Doc. No. 9 at 2.) Petitioner is mistaken, however, and as explained in the findings and

 9   recommendations, “the essence of habeas corpus is an attack by a person in custody upon the

10   legality of that custody.” (Doc. No. 7 at 2.) Petitioner does not meaningfully object to the

11   pending findings and recommendations, and in particular, the finding that his petition does not

12   challenge the legality of his confinement.

13             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

14   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

15   objections and declaration, the court concludes that the findings and recommendations are

16   supported by the record and by proper analysis.

17             Having determined that petitioner is not entitled to habeas relief, the court now turns to

18   whether a certificate of appealability should issue. “[A] state prisoner seeking a writ of habeas

19   corpus has no absolute entitlement to appeal a district court’s denial of his petition,” and an

20   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36
21   (2003); see 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only with a

22   certificate of appealability). Specifically, the federal rules governing habeas cases brought by

23   state prisoners require a district court issuing an order denying a habeas petition to either grant or

24   deny therein a certificate of appealability. See Rules Governing § 2254 Case, Rule 11(a). A

25   judge shall grant a certificate of appealability “only if the applicant has made a substantial

26   showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the certificate must
27   indicate which issues satisfy this standard. 28 U.S.C. § 2253(c)(3). Here, petitioner has not made

28   such a showing. Accordingly, a certificate of appealability will not be issued.
                                                         2
     Case 1:21-cv-00323-DAD-SKO Document 10 Filed 04/06/21 Page 3 of 3


 1         Accordingly,

 2         1.    The findings and recommendations issued March 10, 2021 (Doc. No. 7) are

 3               adopted in full;

 4         2.    The petition for writ of habeas corpus (Doc. No. 1) is summarily dismissed;

 5         3.    The court declines to issue a certificate of appealability; and

 6         4.    The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
        Dated:   April 5, 2021
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
